Order filed July 8, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00338-CV
                                   ____________

                           ASHLEY COE, Appellant

                                        V.

              SIENNA FINANCIAL SERVICES, LLC, Appellee


                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-18655

                                   ORDER

      The clerk’s record was filed June 19, 2018. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain any request for a reporter’s record, including
any statement of points or issues under Rule 34.6(c).
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before July 18, 2019, containing any request for a reporter’s record,
including any statement of points or issues under Rule 34.6(c).

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM